
	
		II
		Calendar No. 463
		112th CONGRESS
		2d Session
		S. 3276
		[Report No.
		  112–174]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2012
			Mrs. Feinstein, from the
			 Select Committee on
			 Intelligence, reported the following original bill; which was
			 read twice and placed on the calendar
		
		
			June 29, 2012
			Referred to the
			 Committee on the
			 Judiciary pursuant to section 3(b) of S. Res. 400 of the 94th
			 Congress, as amended by S. Res. 445 of the 108th Congress
		
		
			July 19, 2012
			Reported by Mr. Leahy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To extend certain amendments made by the
		  FISA Amendments Act of 2008, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 FAA Sunsets Extension Act of
			 2012.
		2.Extension of FISA Amendments Act of 2008
			 sunset
			(a)ExtensionSection 403(b)(1) of the FISA Amendments
			 Act of 2008 (Public Law 110-261; 50 U.S.C. 1881 note) is amended by striking
			 December 31, 2012 and inserting June 1,
			 2017.
			(b)Technical and conforming
			 amendmentsSection 403(b)(2)
			 of such Act (Public Law 110-261; 122 Stat. 2474) is amended by striking
			 December 31, 2012 and inserting June 1,
			 2017.
			(c)Orders in effectSection 404(b)(1) of such Act (Public Law
			 110-261; 50 U.S.C. 1801 note) is amended in the heading by striking
			 December 31,
			 2012 and inserting June 1, 2017.
			
	
		1.Short titleThis Act may be cited as the
			 FAA Sunsets Extension Act of
			 2012.
		2.Extension of FISA
			 Amendments Act of 2008 sunset
			(a)ExtensionSection
			 403(b)(1) of the FISA Amendments Act of 2008 (Public Law 110-261; 50 U.S.C.
			 1881 note) is amended by striking December 31, 2012 and
			 inserting June 1, 2015.
			(b)Technical and
			 conforming amendmentsSection 403(b)(2) of such Act (Public Law
			 110-261; 122 Stat. 2474) is amended by striking December 31,
			 2012 and inserting June 1, 2015.
			(c)Orders in
			 effectSection 404(b)(1) of such Act (Public Law 110-261; 50
			 U.S.C. 1801 note) is amended in the heading by striking December 31, 2012 and
			 inserting June 1,
			 2015.
			3.Inspector General
			 reviews
			(a)Agency
			 assessmentsSection 702(l)(2) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1881a(l)(2)) is amended—
				(1)in the matter preceding
			 subparagraph (A), by striking authorized to acquire foreign intelligence
			 information under subsection (a) and inserting with targeting or
			 minimization procedures approved under this section;
				(2)in subparagraph (C), by
			 inserting United States persons or after later determined
			 to be; and
				(3)in subparagraph
			 (D)—
					(A)in the matter preceding
			 clause (i), by striking such review and inserting review
			 conducted under this paragraph;
					(B)in clause (ii), by
			 striking and at the end;
					(C)by redesignating clause
			 (iii) as clause (iv); and
					(D)by inserting after clause
			 (ii), the following:
						
							(iii)the Inspector General
				of the Intelligence Community;
				and
							.
					(b)Inspector General of
			 the Intelligence Community reviewSection 702(l) of the Foreign
			 Intelligence Surveillance Act of 1978 (50 U.S.C. 1881a(l)) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Inspector General of the Intelligence
				Community review
							(A)In generalThe Inspector General of the Intelligence
				Community is authorized to review the acquisition, use, and dissemination of
				information acquired under subsection (a) in order to review compliance with
				the targeting and minimization procedures adopted in accordance with
				subsections (d) and (e) and the guidelines adopted in accordance with
				subsection (f), and in order to conduct the review required under subparagraph
				(B).
							(B)Mandatory
				reviewThe Inspector General
				of the Intelligence Community shall review the procedures and guidelines
				developed by the intelligence community to implement this section, with respect
				to the protection of the privacy rights of United States persons,
				including—
								(i)an evaluation of the
				limitations outlined in subsection (b), the procedures approved in accordance
				with subsections (d) and (e), and the guidelines adopted in accordance with
				subsection (f), with respect to the protection of the privacy rights of United
				States persons; and
								(ii)an evaluation of the
				circumstances under which the contents of communications acquired under
				subsection (a) may be searched in order to review the communications of
				particular United States persons.
								(C)Consideration of other
				reviews and assessmentsIn conducting a review under subparagraph
				(B), the Inspector General of the Intelligence Community should take into
				consideration, to the extent relevant and appropriate, any reviews or
				assessments that have been completed or are being undertaken under this
				section.
							(D)ReportNot
				later than December 31, 2014, the Inspector General of the Intelligence
				Community shall submit a report regarding the reviews conducted under this
				paragraph to—
								(i)the Attorney
				General;
								(ii)the Director of National
				Intelligence; and
								(iii)consistent with the
				Rules of the House of Representatives, the Standing Rules of the Senate, and
				Senate Resolution 400 of the 94th Congress or any successor Senate
				resolution—
									(I)the congressional
				intelligence committees; and
									(II)the Committees on the
				Judiciary of the House of Representatives and the Senate.
									(E)Public reporting of
				findings and conclusionsIn a manner consistent with the
				protection of the national security of the United States, and in unclassified
				form, the Inspector General of the Intelligence Community shall make publicly
				available a summary of the findings and conclusions of the review conducted
				under subparagraph
				(B).
							.
				4.Annual
			 reviewsSection 702(l)(4)(A)
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1881a(l)(4)(A)), as redesignated by section 3(b)(1), is amended—
			(1)in the matter preceding clause (i)—
				(A)in the first sentence—
					(i)by striking conducting an
			 acquisition authorized under subsection (a) and inserting with
			 targeting or minimization procedures approved under this section;
			 and
					(ii)by striking the
			 acquisition and inserting acquisitions under subsection
			 (a); and
					(B)in the second sentence,
			 by striking The annual review and inserting As
			 applicable, the annual review; and
				(2)in clause (iii), by
			 inserting United States persons or after later determined
			 to be.
			
	
		July 19, 2012
		Reported with an amendment
	
